Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 22, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141660-1                                                                                           Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  OAKHILL L.P., INC.,                                                                                Alton Thomas Davis,
            Petitioner-Appellee,                                                                                        Justices


  v                                                                SC: 141660
                                                                   COA: 291238
                                                                   MTT: 00-294142
  TOWNSHIP OF SHELBY,
           Respondent-Appellant.

  _________________________________________/
  OAKHILL II,
             Petitioner-Appellee,
  v                                                                SC: 141661
                                                                   COA: 291239
                                                                   MTT: 00-294145
  TOWNSHIP OF SHELBY,
           Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 15, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 22, 2010                   _________________________________________
         1115                                                                 Clerk